Citation Nr: 1401270	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  00-01 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include schizophrenia and bipolar disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from May 14, 1973 to June 27, 1973.

A claim for service connection for a psychiatric disorder was denied by the RO in November 1975.  Although notified of the denial, the Veteran did not appeal.

The present appeal to the Board of Veterans' Appeals (Board) arose from an October 1999 rating decision in which the RO declined to reopen the Veteran's claim.

In March 2001, the Veteran testified during a Board hearing before a Veterans Law Judge in Washington, DC.  A transcript of that hearing is of record.

In May 2001, the Board reopened the Veteran's claim and remanded the claim for service connection, on the merits, to the RO for further action, to include additional development and adjudication.

In October 2003, the Board denied the Veteran's claim for service connection on the merits.  The Veteran appealed the October 2003 Board decision to the United States Court of Appeals for Veterans Claims (Court).  By order dated in March 2006, the Court vacated the Board's decision and remanded the claim to the Board.

In October 2006, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.

In November 2007, the Veteran testified during a Board hearing before a second Veterans Law Judge in Washington, DC.  A transcript of that hearing is also of record.

In January 2008 and February 2011, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.

Because the Veteran has had two Board hearings pertaining to the matter on appeal, each before a different Veterans Law Judge, the matter is being considered by an expanded panel of the Board.  See 38 U.S.C.A. §§ 7102, 7107(c) (West 2002); 38 C.F.R. §§ 19.3(a), 20.707 (2013).

In November 2012, the Veteran was notified that his appeal would be reviewed by a panel of three Veterans Law Judges, and that he had a right to appear at an additional hearing before the third judge assigned to decide his appeal.  Later that month, he waived his right to appear at an additional hearing.

In April 2013, the Board requested an independent expert medical opinion in this case.  In July 2013, the Veteran and his representative were sent a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.

The Board notes that, although other issues have been developed for appeal, pursuant to the terms of a VA Form 21-22a (Appointment of Individual as Claimant's Representative) executed by the Veteran in June 2007, and clarification received from the Veteran in January 2013, the representation of the Veteran's private attorney is limited to the sole issue of entitlement to service connection for a psychiatric disorder, to include schizophrenia and bipolar disorder.  Accordingly, this decision is limited to that issue.   The other issues on appeal will be addressed in a separate decision.


FINDINGS OF FACT

1.  The Veteran has a current psychiatric disability, diagnosed as bipolar disorder and/or schizoaffective disorder.

2.  The evidence is at least in relative equipoise as to whether the Veteran's current psychiatric disability was incurred in service.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a psychiatric disability (diagnosed as bipolar disorder and/or schizoaffective disorder) have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for a psychiatric disorder.  He maintains, in essence, that his current psychiatric difficulties had their onset in service.

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, there is no dispute that the Veteran has a current, acquired psychiatric disability.  The medical records clearly reflect multiple diagnoses of bipolar disorder and/or schizoaffective disorder.

Nor is there any dispute that the Veteran exhibited psychiatric symptomatology during service.  His service treatment records reflect that he exhibited maladaptive behaviors during service, that he was referred for psychiatric consultation, and that it was at that time concluded that he had a disorder of character and behavior that rendered him unsuitable for service.

As to the nexus, or link, between the Veteran's currently shown disability and in-service symptomatology, the Board requested an independent expert medical opinion in April 2013.  In June 2013, the expert opined that it was at least as likely as not that the Veteran's currently diagnosed psychiatric disorder-most properly classified as bipolar disorder or schizoaffective disorder-had its onset in service.  Although the record contains other, unfavorable medical opinions, including from two VA examiners (with reports dated in May 2002, December 2006, April 2007, and July 2011), neither of those opinions is any more probative than that obtained from the independent medical expert in June 2013.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a psychiatric disability (diagnosed as bipolar disorder and/or schizoaffective disorder) have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

By this decision, the Board is granting service connection for all of the Veteran's current psychiatric symptomatology.  As such, this decision represents a full grant of the benefits sought on appeal with respect to psychiatric impairment.









							(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a psychiatric disorder (diagnosed as bipolar disorder and/or schizoaffective disorder) is granted.



			
	THOMAS J. DANNAHER	CHERYL L. MASON
              Veterans Law Judge                                      Veterans Law Judge
         Board of Veterans' Appeals	  Board of Veterans' Appeals



		
	JACQUELINE E. MONROE
                                                    Veterans Law Judge
  Board of Veterans' Appeals

Department of Veterans Affairs


